Exhibit 10 PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (“Agreement”) is entered into on March 19, 2010, , by and between TBC Global News Network, Inc., a Nevada corporation (“TGLN”), Sterling Yacht Sales, Inc., a Florida corporation (“Sterling”), and Sterling stockholders Glenn W. McMachen, Sr., and Arlene McMachen, individually (collectively, “Stockholders”), for the transfer of common stock to Stockholders from TGLN in exchange for all of Sterling’s outstanding issued and outstanding shares of common stock to TGLN ( hereinafter, all parties to this Agreement referred to as the “Parties”). RECITALS The Stockholders as named above own 100% of Sterling’s issued and outstanding shares of common stock (“Sterling Shares”).Stockholders desire to transfer all of Sterling’s outstanding shares to TGLN, and TGLN desires to issue from treasury and transfer an amount of restricted shares of common stock that equals eighty-two and one-half percent (82.5%) of its outstanding shares (“TGLN Shares”) to the Stockholders. In further consideration of the mutual covenants, agreements, representations, and warranties contained in this Agreement, the parties hereto agree as follows: ARTICLE ONE: PURCHASE AND SALE; CLOSING 1.1Purchase and Sale. Subject to the terms and conditions contained in this Agreement, on the Closing (defined below), the Stockholders shall sell, assign, transfer and deliver to TGLN certificated representing the Sterling Shares.TGLN shall sell, assign, transfer and deliver to the Stockholders, individually, issued in the names of Glenn McMachen and Arlen McMachen, pro rata, certificates representing the TGLN Shares. 1.2.Closing. The closing (“Closing”) of the sale and purchase of the Shares shall be the date that all conditions herein have been satisfied, including completion of the financial statements as specified in Article Nine of this Agreement, the Parties meet in the offices of Brian F.
